Citation Nr: 1032291	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence was received to reopen a claim 
of entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and appellant's brother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to April 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Cleveland Ohio Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied reopening of service connection for diabetes mellitus to 
include as due to exposure to chemicals and finding that the 
evidence received was not new and material.

In May 2010, the Veteran testified at a Board video hearing 
before the undersigned Acting Veterans Law Judge in Cleveland, 
Ohio.  A transcript of the hearing is of record.  

The Board also notes, as discussed in greater detail below, that 
the record reflects that the Veteran has advanced a new claim 
alleging clear and unmistakable error (CUE) in the original June 
1983 RO decision which denied service connection for diabetes 
mellitus.  In the Board's view, this is a new claim which is not 
in appellate status, but is inextricably intertwined with the 
issue on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1372 (Fed.Cir.2001) (holding that a remand for readjudication of 
a claim to reopen is required when a CUE claim is raised and 
where the facts underlying the claims were sufficiently connected 
and both claims required "careful evaluation" of the RO 
decision that denied the claim for service connection). 

The Veteran's claim, as appealed to the Board, also encompasses 
the theory that the disability is due to participation in a 
medical study, chemical exposure, or Agent Orange exposure.  
However, the Veteran has also claimed an alternate theory, namely 
that the disability was secondary to his service-connected 
anxiety disorder (See, VA Form 21-4138 dated in August 2005 and 
received in February 2006).  The United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
reliance upon a new etiological theory is insufficient to 
transform a claim which has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks to reopen his claim for entitlement to service 
connection for diabetes mellitus.  The Veteran was previously 
denied service connection for diabetes mellitus in a June 1983 
rating decision.  The Veteran filed a claim to reopen his claim 
for service connection in February 2006, and the RO denied the 
Veteran's request.  The Veteran appealed to the Board.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  A review of the record 
reveals that in his June 2006 notice of disagreement, the Veteran 
argued that gross error was committed in the June 1983 RO 
decision.  In the April 2008 statement of the case, the RO 
acknowledged that the Veteran has raised the issue of clear and 
unmistakable error in the 1983 rating decision, and that the 
issue had not been adjudicated.  

If a prior adjudication contains clear and unmistakable error, it 
did not become final.  See 38 C.F.R. § 3.105(a) (2009); see also 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board 
cannot consider the CUE question in the first instance, and is 
required to remand the issue to the RO/AMC for adjudication in 
the first instance.  Because a finding of CUE in a prior rating 
action could render moot the new and material claim on appeal, 
the Board finds that the CUE claim is inextricably intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  Because the CUE issue is 
inextricably intertwined with the new and material issue, this 
case must be remanded for initial RO adjudication of the CUE 
matter.  See Huston v. Principi, 18 Vet. App. 395 (2004).  

Although the Veteran has not identified the specific error he 
believes exists in the June 1983 rating decision which denied 
entitlement to service connection for diabetes mellitus, the 
Board finds his claims involve complex matters associated with 
service department programs the records of which may reasonably 
be presumed to have publically unavailable at the time of the 
June 1983 rating decision.  See 38 C.F.R. § 3.156(c)(iii) (2009).  
Further development is required in light of the statements of his 
service representative at the May 2010 hearing that additional 
information was now available as to the experimental program in 
which the Veteran participated.  The request to reopen his 
service connection claim must be remanded to avoid piecemeal 
adjudication.  

Upon remand, the RO/AMC should develop and adjudicate the newly 
raised claim for CUE.  The Board notes, however, that to obtain 
appellate review of any issue not currently in appellate status, 
a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).  

Additionally, in claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, VA is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the Veteran was sent a VCAA notice letter in 
March 2006, prior to the adverse adjudication that is the subject 
of the present appeal.  However that letter did not satisfy the 
requirements under Kent.  The notice letter states merely that 
the basis of the previous denial was because the condition was 
not service-connected.  

Also, the record reflects that the Veteran is receiving Social 
Security Administration (SSA) disability.  (See, VA Form 119 
dated in November 2005 and VA Form 21-527 received in November 
2005 wherein the Veteran reported that he had claimed or was 
receiving disability benefits from SSA).  While SSA records are 
not controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak, 2 Vet. App. 363; Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  The medical and legal documents pertaining 
to this application have not been associated with the claims 
folder.  Thus, the Board finds that the RO should obtain and 
associate with the claims folder a copy of the SSA decision 
awarding the Veteran disability benefits, together with all 
medical records underlying that determination, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide any additional information or 
evidence in his possession pertinent to his 
claim for entitlement to service connection 
for diabetes mellitus as a result of 
participation in a service department 
medical or chemical exposure program.

2.  Appropriate action should be taken to 
develop and resolve the issue of whether 
the RO's June 1983 rating decision, denying 
service connection for diabetes mellitus 
contains clear and unmistakable error 
(CUE).  If the determination is adverse to 
the Veteran, the RO should provide the 
Veteran and his representative notice of 
the determination and appellate rights.  
The RO/AMC should return the CUE claim to 
the Board only if the Veteran initiates and 
completes his appeal in a timely manner, in 
accordance with 38 U.S.C.A. § 7105 (West 
2002).  The CUE claim should be resolved by 
the RO/AMC in the first instance prior to 
readjudication of the appellate issue of 
whether new and material evidence has been 
received to reopen service connection for 
diabetes mellitus, if necessary.  

3.  If CUE is not found, then, the RO/AMC 
should issue the Veteran and his 
representative VCAA notice relative to the 
issue of whether new and material evidence 
was received to reopen a claim of 
entitlement to service connection for 
diabetes mellitus that complies with the 
mandates of Kent.  

4.  The RO/AMC should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
legal and medical records underlying that 
determination.  In requesting these 
records, the RO/AMC should follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the RO/AMC should notify the 
appellant and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

5.  After the above development is 
completed, the RO/AMC should adjudicate, if 
in order, the issue of whether new and 
material evidence was received to reopen a 
claim of entitlement to service connection 
for diabetes mellitus.  If the benefit 
sought is denied, provided the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


